Exhibit 10.4


 
PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT, made as of this 21st day of July, 2017 (this
“Agreement”), is between Friendable, Inc., a Nevada corporation (the “Pledgor”),
and Alpha Capital Anstalt, on its own behalf and in its capacity as collateral
agent for the Buyers identified below (in such capacity, together with its
successors and assigns, the “Pledgee”).
 
WHEREAS:
 
A.            Friendable, Inc., a Nevada corporation (the “Company”), has
executed and delivered to each of the Buyers (as defined below) those certain
senior notes, dated as of the date hereof, in an original aggregate principal
amount of $300,000 (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or replacement thereof,
and as any of the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Notes”). The Notes were issued pursuant to that
certain Securities Purchase Agreement dated as of July 21, 2017 (as the same may
be amended, restated, supplemented or otherwise modified, the “Loan Agreement”),
among the Company and the buyers listed on the signature pages thereto (together
with their respective successors and assigns, the “Buyers”), and pursuant to
which the Buyers have made certain loans (“Loans”) to the Company.
 
B.           The Pledgor is a shareholder of the Company and has agreed to enter
into a Guaranty dated the date hereof (the “Guaranty”) in favor of the Pledgee,
guaranteeing all present and future obligations of the Company under the Loan
Agreement, the Notes, and the other Transaction Agreements (as defined in the
Loan Agreement) on such terms and conditions as are set forth therein and has
also agreed to pledge the Pledged Collateral (as defined below) to secure all of
his obligations under the Guaranty as further described herein.
 
C.           It is a condition precedent to the Buyers’ purchase of the Notes
that the Pledgor shall have executed and delivered to the Pledgee for the
benefit of the Buyers this Agreement.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Loan Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with the Pledgee as follows:
 
1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings given them in the Loan Agreement.
 
2. Pledge. As collateral security for all of the Obligations (as defined in the
Guaranty), the Pledgor hereby pledges and assigns and grants to the Pledgee, for
the benefit of the Buyers, a continuing first priority perfected security
interest in, and first lien on, all of his right, title and interest in and to
the following (collectively, the “Pledged Collateral”):
 
(a) [REQUIRES COMPLETION] shares of common stock of its subsidiary, Fan Pass,
Inc. owned by the Pledgor, as further described in Exhibit A (as such Schedule
may be amended from time to time in accordance with the terms hereof), and any
and all future, issued and outstanding shares of capital stock, or other equity
or investment securities of, or partnership, membership, or joint venture
interests in, Fan Pass, Inc., whether now owned or hereafter acquired by the
Pledgor and whether or not evidenced or represented by any stock certificate,
certificated security or other instrument, together with the certificates
representing such equity interests, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and any other property (including, but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing and all cash and
noncash proceeds thereof (collectively, the “Pledged Shares”),
 
 
1

 
 
(b) all present and future increases, profits, combinations, reclassifications,
and substitutes and replacements for all or part of the foregoing Pledged
Collateral heretofore described;
 
(c) all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of the Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to the Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing Pledged Collateral heretofore
described;
 
(d) all securities entitlements of the Pledgor in any and all of the foregoing
Pledged Collateral heretofore described; and
 
(e) all proceeds (including proceeds of proceeds) of any and all of the
foregoing Pledged Collateral heretofore described;
 
in each case, whether now owned or hereafter acquired by the Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise). All of the Pledged Shares now
owned by the Pledgor which are presently represented by certificates are listed
on Exhibit A hereto, which certificates, with undated assignments separate from
certificates or stock powers duly executed in blank by the Pledgor and
irrevocable proxies, are being delivered to the Pledgee simultaneously herewith.
Upon the creation or acquisition of any new Pledged Shares, the Pledgor shall
execute an Addendum in the form of Exhibit B attached hereto (a “Pledge
Addendum”). Any Pledged Collateral described in a Pledge Addendum executed by
the Pledgor shall thereafter be deemed to be listed on Exhibit A hereto. The
Pledgee shall maintain possession and custody of the certificates representing
the Pledged Shares and any additional Pledged Collateral.
 
3. Representations and Warranties of the Pledgor. The Pledgor represents and
warrants to the Pledgee, and covenants with the Pledgee, that:
 
(a) the Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Shares, and such shares or other equity
interests are and will remain free and clear of all pledges, liens, security
interests and other encumbrances and restrictions whatsoever, except the liens
and security interests in favor of the Pledgee created by this Agreement;
 
(b) there are no outstanding options, warrants or other similar agreements with
respect to the Pledged Shares or any of the other Pledged Collateral;
 
(c) this Agreement is the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms;
 
(d) the Pledged Shares have been duly and validly authorized and issued, are
fully paid and non-assessable and the holders thereof are not entitled to any
preemptive first refusal or similar rights;
 
(e) no consent, approval or authorization of or designation or filing with any
governmental or regulatory authority on the part of the Pledgor is required in
connection with the pledge and security interest granted under this Agreement;
 
 
2

 
 
(f) the execution, delivery and performance of this Agreement will not violate
any provision of any applicable law or regulation or of any order, judgment,
writ, award or decree of any court, arbitrator or governmental authority,
domestic or foreign, or any mortgage, indenture, lease, contract, or other
agreement, instrument or undertaking to which the Pledgor is a party or which
purports to be binding upon the Pledgor or upon any of the assets of the
Pledgor, and will not result in the creation or imposition of any lien, charge
or encumbrance on or security interest in any of the assets of the Pledgor or
Fan Pass, Inc., except as otherwise contemplated by this Agreement; and
 
(g) the pledge, assignment and delivery of the Pledged Shares and the other
Pledged Collateral pursuant to this Agreement creates a valid first lien on and
perfected first priority security interest in such Pledged Shares and Pledged
Collateral and the proceeds thereof in favor of the Pledgee, subject to no prior
pledge, lien, mortgage, hypothecation, security interest, charge, option or
encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of the Pledgor which would include
the Pledged Shares or any other Pledged Collateral. The Pledgor covenants and
agrees that it will defend, for the benefit of the Pledgee, the Pledgee’s right,
title and security interest in and to the Pledged Shares, the other Pledged
Collateral and the proceeds thereof against the claims and demands of all other
persons or entities.
 
4. Dividends, Distributions, Etc. If, while this Agreement is in effect, the
Pledgor shall become entitled to receive or shall receive any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, or issued in connection with any reorganization, merger or
consolidation), or any options or rights, whether as an addition to, in
substitution for, or in exchange for any of the Pledged Shares or otherwise, the
Pledgor agrees, in each case, to accept the same as the Pledgee’s agent and to
hold the same in trust for the Pledgee, and to deliver the same promptly (but in
any event within three days) to the Pledgee in the exact form received, with the
endorsement of the Pledgor when necessary and/or with appropriate undated
assignments separate from certificates or stock powers duly executed in blank,
to be held by the Pledgee subject to the terms hereof, as additional Pledged
Collateral. The Pledgor shall promptly deliver to the Pledgee (a) a Pledge
Addendum with respect to such additional certificates, and (b) any financing
statements or amendments to financing statements as requested by the Pledgee.
The Pledgor hereby authorizes the Pledgee to attach each Pledge Addendum to this
Agreement. In case any distribution of capital shall be made on or in respect of
the Pledged Shares or any property shall be distributed upon or with respect to
the Pledged Shares pursuant to the recapitalization or reclassification of the
capital of the issuer thereof or pursuant to the reorganization thereof, the
property so distributed shall be delivered to the Pledgee to be held by it as
additional Pledged Collateral. Except as provided in Section 5(b) below, all
sums of money and property so paid or distributed in respect of the Pledged
Shares which are received by the Pledgor shall, until paid or delivered to the
Pledgee, be held by the Pledgor in trust as additional Pledged Collateral.
 
5. Voting Rights; Dividends; Certificates.
 
(a) So long as no Event of Default (as defined in the Notes) has occurred and is
continuing, the Pledgor shall be entitled (subject to the other provisions
hereof, including, without limitation, Section 8 below) to exercise its voting
and other consensual rights with respect to the Pledged Shares and otherwise
exercise the incidents of ownership thereof in any manner not inconsistent with
this Agreement or the Loan Agreement and the other Transaction Agreements. The
Pledgor hereby grants to the Pledgee or its nominee, an irrevocable proxy to
exercise all voting and corporate rights relating to the Pledged Shares in any
instance, which proxy shall be effective, at the discretion of the Pledgee, upon
the occurrence and during the continuance of an Event of Default. Upon the
request of the Pledgee at any time, the Pledgor agrees to deliver to the Pledgee
such further evidence of such irrevocable proxy or such further irrevocable
proxies to vote the Pledged Shares as the Pledgee may request.
 
 
3

 
 
(b) In the event that the Pledgor, as record and beneficial owner of the Pledged
Shares, shall have received or shall have become entitled to receive, any cash
dividends or other distributions in the ordinary course, the Pledgor shall
deliver to the Pledgee, and the Pledgee shall be entitled to receive and retain,
for the benefit of the Pledgee and the Buyers, all such cash or other
distributions as additional security for the Obligations.
 
(c) Subject to any sale or other disposition by the Pledgee of the Pledged
Shares, any other Pledged Collateral or other property pursuant to this
Agreement, upon the indefeasible full payment in cash, satisfaction and
termination of all of the Obligations and the termination of this Agreement
pursuant to Section 11 hereof and of the liens and security interests hereby
granted, the Pledged Shares, the other Pledged Collateral and any other property
then held as part of the Pledged Collateral in accordance with the provisions of
this Agreement shall be returned to the Pledgor or to such other persons or
entities as shall be legally entitled thereto.
 
(d) The Pledgor shall cause all Pledged Shares to be certificated at all times
while this Agreement is in effect.
 
6. Rights of the Pledgee. The Pledgee shall not be liable for failure to collect
or realize upon the Obligations or any collateral security or guaranty therefor,
or any part thereof, or for any delay in so doing, nor shall the Pledgee be
under any obligation to take any action whatsoever with regard thereto. Any or
all of the Pledged Shares held by the Pledgee hereunder may, if an Event of
Default has occurred and is continuing, without notice, be registered in the
name of the Pledgee or its nominee, and the Pledgee or its nominee may
thereafter without notice exercise all voting and corporate rights at any
meeting with respect to Fan Pass, Inc. and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Shares as if it were the absolute owner
thereof, including, without limitation, the right to vote in favor of, and to
exchange at its discretion any and all of the Pledged Shares upon, the merger,
consolidation, reorganization, recapitalization or other readjustment with
respect to Fan Pass, Inc. or upon the exercise by Fan Pass, Inc., the Pledgor or
the Pledgee of any right, privilege or option pertaining to any of the Pledged
Shares, and in connection therewith, to deposit and deliver any and all of the
Pledged Shares with any committee, depository, transfer agent, registrar or
other designated agency upon such terms and conditions as the Pledgee may
reasonably determine, all without liability except to account for property
actually received by the Pledgee, but the Pledgee shall have no duty to exercise
any of the aforesaid rights, privileges or options and shall not be responsible
for any failure to do so or delay in so doing.
 
7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Pledgee may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party under the Uniform
Commercial Code (“UCC”) in effect in the State of New York from time to time,
whether or not the UCC applies to the affected Pledged Collateral (or the
Uniform Commercial Code as in effect in any other relevant jurisdiction). The
Pledgee also, without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon the Pledgor or any other person or entity
(all and each of which demands, advertisements and/or notices are hereby
expressly waived), may forthwith collect, receive, appropriate and realize upon
the Pledged Collateral, or any part thereof, and/or may forthwith date and
otherwise fill in the blanks on any assignments separate from certificates or
stock power or otherwise sell, assign, give an option or options to purchase,
contract to sell or otherwise dispose of and deliver said Pledged Collateral, or
any part thereof, in one or more portions at one or more public or private sales
or dispositions, at any exchange or broker’s board or at any of the Pledgee’s
offices or elsewhere upon such terms and conditions as the Pledgee may deem
advisable and at such prices as it may deem best, for any combination of cash
and/or securities or other property or on credit or for future delivery without
assumption of any credit risk, with the right to the Pledgee upon any such sale,
public or private, to purchase the whole or any part of said Pledged Collateral
so sold, free of any right or equity of redemption in the Pledgor, which right
or equity is hereby expressly waived or released. The Pledgee shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization, sale or disposition, after deducting all costs and expenses of
every kind incurred therein or incidental to the safekeeping of any and all of
the Pledged Collateral or in any way relating to the rights of the Pledgee
hereunder, including attorneys’ fees and legal expenses, to the payment, in
whole or in part, of the Obligations, in such order as the Pledgee may elect.
The Pledgor shall remain liable for any deficiency remaining unpaid after such
application. Only after so paying over such net proceeds and after the payment
by the Pledgee of any other amount required by any provision of law, including,
without limitation, Section 9-608 of the UCC, need the Pledgee account for the
surplus, if any, to the Pledgor. The Pledgor agrees that the Pledgee will give
reasonable notice (such reasonable notice to be determined by the Pledgee in its
sole and absolute discretion) of the time and place of any public sale or of the
time after which a private sale or other intended disposition is to take place.
No notification need be given to the Pledgor if it has signed after default a
statement renouncing or modifying any right to notification of sale or other
intended disposition.
 
 
4

 
 
8. No Disposition, Etc. The Pledgor agrees that it will not sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Shares or any other Pledged Collateral, nor will the Pledgor
create, incur or permit to exist any pledge, lien, mortgage, hypothecation,
security interest, charge, option or any other encumbrance with respect to any
of the Pledged Shares or any other Pledged Collateral, or any interest therein,
or any proceeds thereof, except for the lien and security interest of the
Pledgee provided for by this Agreement.
 
9. Sale of Pledged Shares.
 
(a) The Pledgor recognizes that the Pledgee may be unable to effect a public
sale or disposition (including, without limitation, any disposition in
connection with a merger of the Company) of any or all the Pledged Shares by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “1933 Act”), and applicable state securities laws, but may be
compelled to resort to one or more private sales or dispositions thereof to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof. The Pledgor acknowledges and agrees
that any such private sale or disposition may result in prices and other terms
(including the terms of any securities or other property received in connection
therewith) less favorable to the seller than if such sale or disposition were a
public sale or disposition and, notwithstanding such circumstances, agrees that
any such private sale or disposition shall be deemed to be reasonable and
affected in a commercially reasonable manner. The Pledgee shall be under no
obligation to delay a sale or disposition of any of the Pledged Shares in order
to permit Fan Pass, Inc. to register such securities for public sale under the
1933 Act, or under applicable state securities laws, even if Fan Pass, Inc.
would agree to do so.
 
(b) The Pledgor further agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such sales or dispositions of the
Pledged Shares valid and binding and in compliance with any and all applicable
laws, regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sales or dispositions, all at the Pledgor’s
expense. The Pledgor further agrees that a breach of any of the covenants
contained in Sections 4, 5(a), 5(b), 8, 9 and 24 will cause irreparable injury
to the Pledgee and that the Pledgee has no adequate remedy at law in respect of
such breach and, as a consequence, agrees, without limiting the right of the
Pledgee to seek and obtain specific performance of other obligations of the
Pledgor contained in this Agreement, that each and every covenant referenced
above shall be specifically enforceable against the Pledgor, and the Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants.
 
 
 
5

 
 
(c) The Pledgor further agrees to indemnify and hold harmless the Buyers, the
Pledgee and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, legal fees and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared in connection with the offer, sale or resale of all or any portion of
the Pledged Collateral unless such untrue statement of material fact was
provided by the Pledgee, in writing, specifically for inclusion therein, or (ii)
arises out of or is based upon any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein not misleading, such indemnification to remain operative regardless of
any investigation made by or on behalf of the Pledgee or any successor thereof,
or any person or entity in control of any thereof. In connection with a public
sale or other distribution, the Pledgor will provide customary indemnification
to any underwriters, their successors and assigns, officers and directors and
each person or entity who controls any such underwriter (within the meaning of
the 1933 Act). If and to the extent that the foregoing undertakings in this
paragraph may be unenforceable for any reason, the Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The obligations of the
Pledgor under this paragraph (c) shall survive any termination of this
Agreement.
 
(d) The Pledgor further agrees to waive any and all rights of subrogation it may
have against Fan Pass, Inc. upon the sale or disposition of all or any portion
of the Pledged Collateral by the Pledgee pursuant to the terms of this Agreement
until the termination of this Agreement in accordance with Section 11 below.
 
10. No Waiver; Cumulative Remedies. The Pledgee shall not by any act, delay,
omission or otherwise be deemed to have waived any of its remedies hereunder,
and no waiver by the Pledgee shall be valid unless in writing and signed by the
Pledgee, and then only to the extent therein set forth. A waiver by the Pledgee
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Pledgee would otherwise have on any further
occasion. No course of dealing between the Pledgor and the Pledgee and no
failure to exercise, nor any delay in exercising on the part of the Pledgee or
the Buyers of, any right, power or privilege hereunder shall impair such right
or remedy or operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights or remedies provided
by law or in the Loan Agreement.
 
11. Termination. This Agreement and the liens and security interests granted
hereunder shall terminate and the Pledgee shall return any Pledged Shares or
other Pledged Collateral then held by the Pledgee in accordance with the
provisions of this Agreement to the Pledgor at such time as the earliest of (a)
subject to Purchaser’s approval, between 5% of the Company’s ownership of the
Fan Pass Securities (as disclosed on Schedule 2.1 to the Securities Purchase
Agreement) and up to 46% of the Company’s ownership of the Fan Pass Securities
(as disclosed on Schedule 2.1 to the Securities Purchase Agreement) of the
Pledged Shares will have been distributed to Pledgor’s shareholders as a
non-taxable dividend or asset distribution, (b) all Obligations under the Notes
shall be finally and irrevocably paid in full in cash or otherwise satisfied
pursuant to the terms of the Notes, (c) no Notes shall remain outstanding, (d)
all commitments to lend under the Loan Agreement shall have terminated, and (e)
there shall exist no other outstanding payment or reimbursement obligations
(other than contingent indemnification obligations for which no claims shall
have been asserted) of the Company or the Pledgor to the Buyers and the Pledgee
under any of the Transaction Agreements.
 
 
 
6

 
 
12. Possession of Collateral. Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Shares in the physical possession of the Pledgee
pursuant hereto, neither the Pledgee, nor any nominee of the Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and shall be relieved of all responsibility
for the Pledged Collateral upon surrendering them to the Pledgor. The Pledgor
assumes the responsibility for being and keeping itself informed of the
financial condition of Fan Pass, Inc. and of all other circumstances bearing
upon the risk of non-payment of the Obligations, and the Pledgee shall have no
duty to advise the Pledgor of information known to the Pledgee regarding such
condition or any such circumstance. The Pledgee shall have no duty to inquire
into the powers of Fan Pass, Inc. or its officers, directors, managers, members,
partners or agents thereof acting or purporting to act on its behalf.
 
13. Taxes and Expenses. The Pledgor will upon demand pay to the Pledgee, (a) any
taxes (excluding income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of the Pledgee) payable or ruled payable by any
governmental authority in respect of this Agreement, together with interest and
penalties, if any, and (b) all expenses, including the fees and expenses of
counsel for the Pledgee and of any experts and agents that the Pledgee may incur
in connection with (i) the administration, modification or amendment of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of the Pledgee hereunder, or (iv) the failure
of the Pledgor to perform or observe any of the provisions hereof.
 
14. The Pledgee Appointed Attorney-In-Fact. The Pledgor hereby irrevocably
appoints the Pledgee as the Pledgor’s attorney-in-fact, with full authority in
the place and stead of the Pledgor and in the name of the Pledgor or otherwise,
from time to time in the Pledgee’s discretion, to take any action and to execute
any instrument that the Pledgee deems reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, (i) to
receive, endorse and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Agreement and (ii) to complete
any assignment separate from the certificates delivered hereunder; provided that
the power of attorney granted hereunder shall only be exercised by the Pledgee
after the occurrence and during the continuance of an Event of Default.
 
15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Notwithstanding the foregoing,
the Pledgee may enforce its rights and remedies in any other jurisdiction
applicable to the Pledged Collateral. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
7

 
 
16. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile, .pdf or similar
electronically transmitted signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
17. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
18. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
19. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Pledgor, the Pledgee, the Buyers and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Transaction Agreements and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.
 
20. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day (as defined in the Loan Agreement)
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Pledgor:
 
Friendable, Inc.
125 East Campbell Avenue
Campbell, CA 95008
Attn: Robert A. Rositano, Jr., Chief Executive Officer
Fax: (408) 547-0110
Email: robert@ihookupsocial.com
 
With a copy by fax only to (which shall not constitute notice):
 
Lucosky Brookman LLP
101 Wood Avenue South
Woodbridge, NJ 08830
Attn: Steven A. Lipstein, Esq.
Fax: (732) 395-4401
Email: slipstein@lucbro.com
 
 
8

 
 
If to the Pledgee:
 
Alpha Capital Anstalt
Lettstrasse 32
9490 Vaduz, Liechtenstein
Attn: Konrad Ackermann, Director
Fax: 011-423-2323196
 
21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any Buyers of the Notes. The Pledgor shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Pledgee. The Pledgee may assign its rights hereunder without the consent of the
Pledgor, in which event such assignee shall be deemed to be the Pledgee
hereunder with respect to such assigned rights.
 
22. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
23. Survival. All representations, warranties, covenants and agreements of the
Pledgor and the Pledgee shall survive the execution and delivery of this
Agreement.
 
24. Further Assurances. The Pledgor agrees that at any time and from time to
time upon the written request of the Pledgee, the Pledgor will execute and
deliver all assignments separate from certificates or stock powers, financing
statements and such further documents and do such further acts and things as the
Pledgee may reasonably request consistent with the provisions hereof in order to
carry out the intent and accomplish the purpose of this Agreement and the
consummation of the transactions contemplated hereby.
 
25. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
26. Pledgee Authorized. The Pledgor hereby authorizes the Pledgee to file one or
more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) relating to all
or any part of the Pledged Shares or other Pledged Collateral without the
signature of the Pledgor.
 
27. Pledgee Acknowledgement. The Pledgor acknowledges receipt of an executed
copy of this Agreement. The Pledgor waives the right to receive any amount that
it may now or hereafter be entitled to receive (whether by way of damages, fine,
penalty, or otherwise) by reason of the failure of the Pledgee to deliver to the
Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
[Signature Page Follows]
 
 
 
9

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.
 
 
PLEDGOR:
FRIENDABLE, INC.
 
/s/ Robert Rositano
By: _____________________________________
Robert Rositano, Jr.
Chief Executive Officer
 
PLEDGEE:
ALPHA CAPITAL ANSTALT
 
/s/ Konrad Ackermann
By: _____________________________________
Name:  Konrad Ackermann
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
10

 

 
ACKNOWLEDGEMENT
 
Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Pledge Agreement, (ii) waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Shares (as defined therein) in the name of the
Pledgee or its nominee or the exercise of voting rights by the Pledgee and (iii)
agrees promptly to note on its books and records the grant of the security
interest in the stock or other equity interests of the undersigned as provided
in such Pledge Agreement.
 
Dated: July 21, 2017
 
 
/s/ Robert Rositano
By: _____________________________________
Robert Rositano, Jr.
Chief Executive Officer
 


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

 
 
EXHIBIT A
to Pledge Agreement
 
DESCRIPTION OF CAPITAL STOCK OR EQUITY INTERESTS OF PLEDGE ENTITIES
 
 
 
 
Name of
Pledge Entity
 
Class of Stock or Other Equity Interests
Authorized No. of
Shares or Units
Issued and Outstanding Shares or Units
 
Percentage of Shares or Units
Held by Pledgor
 
Common Stock
 
 
 
 
 
 
 
 

 
 
DESCRIPTION OF PLEDGED SHARES OR UNITS
 
 
Name of
Pledge Entity
 
Class of Stock or Other Equity Interests
 
Stock or Unit Certificate No.
No. of Shares or Units
Represented by
Certificate
 
Common Stock
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
12

 

 
EXHIBIT B
to Pledge Agreement
 
Addendum to Pledge Agreement
 
The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of July ___, 2017(as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of
[_______________________], a Delaware limited partnership, as collateral agent
(the “Pledgee”), by executing this Addendum, hereby acknowledges that the
Pledgor has acquired and legally and beneficially owns all of the issued and
outstanding [ shares of capital stock ] of [__________________, a _______
corporation ] (the “Company”) described below (the “Shares”). The Pledgor hereby
agrees and acknowledges that the Shares shall be deemed Pledged Shares pursuant
to the Pledge Agreement. The Pledgor hereby represents and warrants to the
Pledgee that (i) all of the [ capital stock ] of the Company now owned by the
Pledgor is presently represented by the certificates listed below, which
certificates, with undated assignments separate from certificate or stock powers
duly executed in blank by the Pledgor, are being delivered to the Pledgee,
simultaneously herewith (or have been previously delivered to the Pledgee), and
(ii) after giving effect to this addendum, the representations and warranties
set forth in Section 3 of the Pledge Agreement are true, complete and correct as
of the date hereof.
 
Pledged Shares
 
 
Name of
the Pledged Entity
 
 
Class of Equity Interest
 
 
Certificate No.
No. of Shares
Represented by
Certificate
 
 
 
 
 
 
 
 

 
 
 
IN WITNESS WHEREOF, the Pledgor has executed this Addendum this _____ day of
______.
 
 
 
PLEDGOR:
 
 
By:________________________________
Name:  ____________________________
Title:   ____________________________
 


 

 
 
13
